Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 25 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     Williams Burg March the 25h 1781
                  
                  My Letter of the 23d to Your Excellency will, I Hope, Be Safely transmitted, and the Bearer of it Mjr McLeane Assured me that in case He was obliged to loose the Dispatch Boats, He Could find Means to Get a Shore and forward the Dispatches By Land.
                  In this Letter I Gave to Your Excellency an Account of what Had past Since I Left Annapolis, and Communicated the Intelligence of a British fleet Having Anchored in Lyn Haven Bay.  This Account However, You will Have Sooner Received from the Governor of Virginia, than You Might Possibly from me, As My Position with the troops Near Porsmouth Being Intended to Reconnoitre the Works and get on Board of ships in Hampton Road Intelligences from the Capes Were More Speedily forwarded through Williamsburg than they Might Have Been in Going arround to Suffolk.
                  My Surprise at Not Hearing of the french fleet Was, I Confess, Very Great, Nor Could I Reconcile My Mind to this Uncertainty.  But Intelligences Received Yesterday Have Put it out of Doubt that they Have Done their Best Endeavours towards the Cooperation, and My Accounts Being Gathered from Many Quarters and from Men Who Were at the first Engagement Your Excellency May Depend Upon their Veracity.
                  On the Sixteenth Int. Both fleets fell in Near Capes With Each other.  They Both Consisted of 8 ships of the Line fifties Included with the Difference of twenty guns in favor of the Ennemy.  Each Ship of the line and Each frigat singly Engaged a partner, and the Action lasted During three glasses.  The Ennemy Had two 74 Much Worsted (one of them Had 65 Men killed).  The London Suffered in Her Rigging, and the British fleet Sheered off for Chesapeak While the french Stood in a Line formed in Good order.  The Ennemy Have sent their wounded up to Porsmouth, taken all the sailors and Marines at that place and Refitted their Damaged Ships.  They were also Reinforced from Porsmouth By the Charm a 44 that Can Be made a fifty, and two Large frigats.
                  But it Appears that our Allies are determined to Carry the point, and that the Addition to the British force Has not prevented them from Appearing Near the Capes.  Last Morning the Whole British fleet With the Reinforcement went to Sea, and about Eleven o’clock we Heard a furious Canonade Which Lasted More than three Hours.
                  The Action Must Have Been Bloody and obstinate.  Upon its Event, depends the fate of our Expedition.  I Wish it Had Been in My power, Not to Make Your Excellency A Partaker of our Anxiety Untill I Might Have Known on What Side Victory Has Been.  But the fresh Winds that Blew last Night Make it Impossible to Have Any Account this Morning.  I shall therefore Send off these present Intelligences Which Have Come Last Night to Hand, and as Expresses with proper officers Are stationned at Hampton, I Shall Speedily forward Every Account that Appears to Be Certain and Interesting.
                  I Have Directed that Arnold Be Circumscribed Within His works on Both Sides of the Dismal Swamp.  The Water is Still oppened to Him, But Every armed Vessel in the Rivers is getting Ready to Do what little Service Can Be expected from them.  The Detachement at Annapolis is Also ordered to Be in the Most perfect Readiness.  With the Highest Respect I Have the Honor to Be Your Excellency’s Most obedient Humble Servant
                  
                     Lafayette
                  
               